Citation Nr: 9932045	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for erosive 
esophagitis with gastroesophageal reflux disease and hiatal 
hernia in post-fundoplication status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R.K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Roanoke, Virginia.  

The additional issue of a total rating based on individual 
unemployability and been raised and is referred to the RO for 
initial consideration. 


REMAND

Initially, it is noted that the veteran's claim for an 
increase rating is well grounded.  The veteran has submitted 
additional medical evidence, the initial review of which by 
the RO he has waived.  Nevertheless, based on that evidence 
and other evidence of record, the Board finds that additional 
development of his case is necessary before a final decision 
case is made. 

When the veteran was seen by F.A. Hamilton, M.D., in October 
1999, Dr. Hamilton noted that the veteran would be scheduled 
for an endoscopy and motility studies and that he would be 
referred to the surgery clinic and for a neurological 
evaluation.  The findings on any diagnostic studies and the 
reports of additional examinations would be helpful in 
deciding this case.  

The veteran's gastrointestinal disorder could be rated under 
Diagnostic Code 7307 (hypertrophic gastritis) or code 7346 
(hiatal hernia).  Some of the criteria for a rating higher 
than 30 percent under those codes include large ulcerated or 
eroded areas, anemia, melena, and/or other symptom 
combinations productive of severe impairment of health.   
While Dr. Hamilton, a gastroenterologist at the National 
Naval Medical Center, Bethesda, Maryland, and the National 
Institutes of Health has submitted a statement including that 
the veteran has severe esophagitis "manifested by severe 
impairment of health," additional information is necessary 
to determine what he meant by severe impairment of health.  
Additionally, while a VA examiner stated in June 1997 that 
the veteran had no anemia, the basis for such is not clear as 
there is no report of any blood tests.  

In view of the above, the case is remanded for the following 
additional development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ascertain from the 
veteran whether he has undergone the 
endoscopy and motility studies, has 
visited the surgery clinic, and has had 
the neurological evaluation, all referred 
to by Dr. Hamilton in his October 5, 1999 
outpatient report and, if so, where and 
when they were performed.  If any of the 
three has been scheduled but not yet 
accomplished, the RO should ascertain the 
date scheduled so that, if feasible, the 
reports can be requested after the 
veteran's appointments.  Any other 
relevant medical records from the VA or 
any other sources should also be 
obtained.  Also, the RO should write to 
Dr. Hamilton and ask him if he could 
explain his statement that the veteran's 
severe reflux esophagitis "is manifested 
by severe impairment of health," as 
noted in his February 2, 1998 statement.  
He should be informed that, in 
particular, it would be helpful to know 
in what way the veteran's health is 
severely impaired and the medical 
findings that support such a conclusion.   

3.  The veteran should be afforded a 
comprehensive gastrointestinal 
examination to ascertain all 
manifestations of his service-connected 
erosive esophagitis with reflux disease 
and hiatal hernia.  The claims folder 
must be made available to and reviewed by 
the examiner.  The examiner should order 
any necessary tests, to include a 
complete blood count.  Based on medical 
findings, the examiner must state whether 
the veteran has melena, moderate or 
greater anemia, or material weight loss, 
and whether he has other symptom 
combinations productive of severe 
impairment of health and, if so, what 
they are and how they severely impair his 
health.  Based on any results of imaging 
studies or other diagnostic test 
findings, the examiner should state, if 
possible, whether the veteran has large 
eroded or ulcerated areas or severe 
hemorrhages. The examiner also should 
describe the veteran's surgical scar.

4.  The RO should then review the 
additional evidence, including that 
submitted after the statement of the case 
was issued, and readjudicate the claim, 
to include considering whether a separate 
compensable rating is warranted for the 
veteran's surgical scar.  If any benefit 
sought remains denied, the RO should 
issue a supplemental statement of the 
case, with opportunity to respond.  The 
case should then be returned to the 
Board.  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


